                                              THE HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8

 9
                                          Civil Action No. 13-cv-01836-RSM
10
                                          CLASS ACTION
11   In re Atossa Genetics, Inc.
     Securities Litigation
12                                        ORDER APPROVING DISTRIBUTION OF
                                          CLASS SETTLEMENT FUND
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      ORDER APPROVING DISTRIBUTION OF CLASS          Zwerling, Schachter & Zwerling, LLP
28    SETTLEMENT FUND                                1904 Third Avenue, Suite 1030
      Case No. 13-cv-01836-RSM                       Seattle, WA 98101-1170
                                                     Tel.: (206) 223-2053
     IT IS HEREBY ORDERED THAT:
 1

 2      1. The funds that are currently in the Net Settlement Fund (less any necessary amounts to be

 3   withheld for payment of potential tax liabilities and related fees and expenses) shall be distributed

 4   on a pro rata basis to the Authorized Claimants identified in Exhibits G and H to the Declaration
 5
     of Jason Rabe Regarding (A) Processing of Claim Forms, (B) Calculation of Recognized Losses
 6
     Pursuant to the Plan of Allocation, and (C) Proposed Plan For Distribution of Settlement Fund
 7
     (“Rabe Declaration”), at the direction of Pomerantz LLP and Block & Leviton LLP (“Lead
 8
     Counsel”), pursuant to the Stipulation and Agreement of Settlement dated March 23, 2018 (the
 9

10   “Stipulation”) and the Plan of Allocation of the Net Settlement Fund set forth in the Notice of

11   Pendency and Settlement of Class Action that was distributed pursuant to this Court’s prior Order.
12      2. Any Claim received after May 19, 2019 shall be rejected as untimely and (b) any responses
13
     to Deficiency Letters, Rejection Letters, and Transaction Reports received after May 19, 2019
14
     shall be rejected as untimely.
15
        3. The Court finds that the administration of the Settlement and proposed distribution of the
16

17   Net Settlement Fund comply with the terms of the Stipulation and the Plan of Allocation and that

18   all persons involved in the review, verification, calculation, tabulation, or any other aspect of the

19   processing of the claims submitted herein, or otherwise involved in the administration or taxation
20   of the Settlement Fund or the Net Settlement Fund (including, but not limited to Lead Counsel and
21
     Rust Consulting, Inc. (“Rust”)) are released and discharged from any and all claims arising out of
22
     such involvement, and all Class Members are barred from making any further claims against the
23
     Net Settlement Fund or the Released Parties beyond the amount allocated to them pursuant to this
24

25   Order.

26      4. The checks for distribution to Authorized Claimants shall bear the notation “CASH

27   PROMPTLY, VOID AND SUBJECT TO RE-DISTRIBUTION IF NOT CASHED BY DATE 90
28     ORDER APPROVING DISTRIBUTION OF CLASS                -1-      Zwerling, Schachter & Zwerling, LLP
       SETTLEMENT FUND                                               1904 Third Avenue, Suite 1030
       Case No. 13-cv-01836-RSM                                      Seattle, WA 98101-1170
                                                                     Tel.: (206) 223-2053
     DAYS AFTER ISSUE DATE.” Lead Counsel and The court-appointed Claims Administrator,
 1
 2   Rust are authorized to locate and/or contact any Authorized Claimant who has not cashed his, her

 3   or its check within said time.
 4
         5. To the extent that any amount of the Settlement Fund remains after the Claims
 5
     Administrator has caused distributions to be made to all Authorized Claimants whether by reason
 6
     of uncashed distributions or otherwise, then, after the Claims Administrator has made reasonable
 7
 8   and diligent efforts to have Authorized Claimants cash their distributions, any balance remaining

 9   in the Settlement Fund one (1) year after the initial distribution of such funds shall be re-distributed
10
     to Authorized Claimants who have cashed their initial distributions, after payment of any unpaid
11
     Taxes and Tax Expenses or any unpaid costs or fees incurred in administering the Settlement Fund
12
13   for such re-distribution if Lead Counsel, in consultation with the Claims Administrator, determines

14   that additional re-distributions, after the deduction of any additional fees and expenses that would
15   be incurred with respect to such re-distributions, would be cost-effective. Further re-distributions
16
     to Authorized Claimants who have cashed their prior distribution checks may occur thereafter if
17
     Lead Counsel, in consultation with the Claims Administrator, determines that further re-
18
19   distributions, after the deduction of any additional fees and expenses that would be incurred with

20   respect to such re-distributions, would be cost effective. At such time as it is determined that the
21
     re-distribution of funds remaining in the Settlement Fund is not cost-effective, the remaining
22
     balance in the Settlement Fund shall be contributed to the Institute of Law and Economic Policy.
23
         6. Following distribution of the Net Settlement Fund, Rust is hereby ordered to maintain the
24
25   completed Proofs of Claims on file for three years after the Effective Date as defined in the

26   Stipulation.
27
         7. This Court retains jurisdiction over any further application or matter which may arise in
28
     connection with this action.
       ORDER APPROVING DISTRIBUTION OF CLASS                  -2-      Zwerling, Schachter & Zwerling, LLP
       SETTLEMENT FUND                                                 1904 Third Avenue, Suite 1030
       Case No. 13-cv-01836-RSM                                        Seattle, WA 98101-1170
                                                                       Tel.: (206) 223-2053
 1
 2   Presented By:
 3
 4   /s/ Dan Drachler
     Dan Drachler (WSBA #27728)
 5
 6
                                               IT IS SO ORDERED
 7
 8                                             Dated this 19 Day of August 2019
 9
10
11
                                          A
                                          RICARDO S. MARTINEZ
12                                        CHIEF UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       ORDER APPROVING DISTRIBUTION OF CLASS       -3-     Zwerling, Schachter & Zwerling, LLP
       SETTLEMENT FUND                                     1904 Third Avenue, Suite 1030
       Case No. 13-cv-01836-RSM                            Seattle, WA 98101-1170
                                                           Tel.: (206) 223-2053
